Exhibit 10.3
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.


REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 31,
2020, is by and between Jounce Therapeutics, Inc., a Delaware corporation (the
“Company”) and Gilead Sciences, Inc., a Delaware corporation (the “Investor”).
RECITALS
WHEREAS, pursuant to the Stock Purchase Agreement, dated as of the date hereof,
by and between the Company and the Investor (as such agreement may be amended
from time to time, the “Stock Purchase Agreement”), the Investor agreed to
purchase from the Company, and the Company agreed to issue to the Investor, an
aggregate of Five Million Five Hundred Thirty-Nine Thousand Seven Hundred
Twenty-Seven (5,539,727) shares of Common Stock upon the terms and conditions
therein; and
WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, the Company and the Investor (each, a “Party,” and together, the
“Parties”) wish to define certain registration rights granted to the Investor on
the terms and conditions set out in this Agreement.
NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Definitions. In addition to capitalized terms defined elsewhere in this
Agreement, the following capitalized terms shall have the following meanings
when used in this Agreement:
“Affiliate” means any Person which, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to a Person means: (i) direct or indirect ownership of 50%
or more of the voting securities or other voting interest of any Person
(including attribution from related parties); or (ii) the possession, directly
or indirectly, of the power to direct, or cause the direction of, the management
and policies of such Person, whether through ownership of voting securities, by
contract, as a general partner, as a manager, or otherwise.
“Agreement” as defined in the Preamble.
“Board” means the Board of Directors of the Company.
“Business Day” as defined in the Stock Purchase Agreement.
“Closing” as defined in the Stock Purchase Agreement.
“Closing Date” as defined in the Stock Purchase Agreement.
“Commission” means the U.S. Securities and Exchange Commission and any successor
agency performing comparable functions.
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
“Company” as defined in the Preamble.
“Demand Registrations” as defined in Section 2.3(a).



--------------------------------------------------------------------------------



“Demand Registration Statements” as defined in Section 2.3(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, as the same shall be in effect from time to time.
“Governmental Authority” means (i) federal, state, local, municipal, foreign, or
other government; (ii) governmental or quasi-governmental authority of any
nature (including any agency, board, body, branch, bureau, commission, council,
department, entity, governmental division, instrumentality, office, officer,
official, organization, representative, subdivision, unit, and any court or
other tribunal); (iii) multinational governmental organization or body; or (iv)
entity or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military, or taxing authority or
power of any nature.
“Indemnified Party” as defined in Section 8.3.
“Indemnifying Party” as defined in Section 8.3.
“Lock-Up Period” as defined in the Stock Purchase Agreement.
“Long-Form Demand Registration” as defined in Section 2.1(b).
“Long-Form Demand Registration Statement” as defined in Section 2.1(a).
“Person” means any individual, partnership, joint venture, limited liability
company, firm, corporation, trust, association, unincorporated organization,
governmental authority or agency, or any other entity not specifically listed
herein, as well as any syndicate or group that would be deemed to be a Person
under Section 13(d)(3) of the Exchange Act.
“Piggyback Registration” as defined in Section 3.1.
“Piggyback Registration Statement” as defined in Section 3.1.
“Public Offering” means any offering by the Company of its equity securities to
the public pursuant to an effective registration statement under the Securities
Act or any comparable statement under any comparable federal statute then in
effect (other than any registration statement on Form S-8 or Form S-4 or any
successor forms thereto).
“Registrable Securities” means all shares of Common Stock acquired pursuant to
the Stock Purchase Agreement, and any securities into which such Common Stock
may be converted or exchanged pursuant to any merger, consolidation, sale of all
or any part of the Company’s assets, corporate conversion or other extraordinary
transaction of the Company and any equity securities of the Company then
outstanding that were issued or issuable as a dividend, stock split or other
distribution with respect to or in replacement of such shares of Common Stock.
As to any Registrable Securities, such securities will cease to be Registrable
Securities when: (i) a registration statement covering such Registrable
Securities has been declared effective and such Registrable Securities have been
disposed of pursuant to such effective registration statement; (ii) such
Registrable Securities shall have been sold pursuant to Rule 144 (or any similar
provision then in effect) under the Securities Act; (iii) such Registrable
Securities may be sold pursuant to Rule 144 (or any similar provision then in
effect) without limitation thereunder on volume or manner of sale and without
the requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1), as set forth in a written opinion
letter to such effect, addressed, delivered and reasonably acceptable to the
applicable transfer agent and the holders of such securities; (iv) such
Registrable Securities cease to be outstanding, or (v) such Registrable
Securities have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities.
2

--------------------------------------------------------------------------------



“Registration Expenses” as defined in Section 6.1.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same shall be in effect from time to time.
“Shelf Demand Registration” as defined in Section 2.3(a).
“Shelf Registration Statement” as defined in Section 2.3(a).
“Short-Form Demand Registration” as defined in Section 2.2.
“Short-Form Demand Registration Statement” as defined in Section 2.2.
“Stockholder” means the Investor or any transferee to whom the Investor has
transferred Registrable Securities in accordance with the Stock Purchase
Agreement and to whom registration rights are assigned in accordance with
Section 12.2, in each case that is a holder of Registrable Securities.
“Stock Purchase Agreement” as defined in the Recitals.
“Underwritten Offering” means an offering registered under the Securities Act in
which securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public, and the plan of distribution
contemplates a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by the Company and the underwriters.
2.    Demand Registration Rights.
2.1    Long-Form Registration.
(a)    At any time within the three (3) year period following the expiration of
the Lock-up Period, the Stockholder shall be entitled to request registration
under the Securities Act of the resale of all or part of the Stockholder’s
Registrable Securities that are no longer subject to the lock-up restrictions
under Section 8.1 of the Stock Purchase Agreement on Form S-1 or any similar
long-form registration statement (a “Long-Form Demand Registration Statement”);
provided, however, that with respect to any request under this Section 2.1(a):
(i) the Company shall not otherwise be eligible at the time of the request to
file a registration statement on Form S-3 or any similar short form registration
statement for the resale of Registrable Securities, and (ii) so long as the
market value of all remaining Registrable Securities at the time of the request
exceeds $10,000,000 based on the market price of the Common Stock, such request
shall cover at least $10,000,000 worth of the Registrable Securities.
(b)    Upon receipt of any written request pursuant to this Section 2.1, the
Company will use its reasonable best efforts to (i) cause the Long-Form Demand
Registration Statement to be filed with the Commission as soon as practicable,
but in no event more than [***], after receiving the request and (ii) effect the
registration under the Securities Act. A registration requested pursuant to this
Section 2.1 is referred to herein as a “Long-Form Demand Registration.”
2.2    Short-Form Registration. In addition to the Long-Form Demand Registration
right provided pursuant to Section 2.1 above, at any time within the three (3)
year period following the expiration of the Lock-up Period, when the Company is
eligible to use Form S-3, the Stockholder shall be entitled to request, and the
3

--------------------------------------------------------------------------------



Company shall use reasonable best efforts to cause, registration under the
Securities Act of the resale of all or part of its Registrable Securities that
are no longer subject to the lock-up restrictions under Section 8.1 of the Stock
Purchase Agreement with respect to such Lock-Up Period on Form S-3 or any
similar short-form registration statement (a “Short-Form Demand Registration
Statement”); provided, however, that with respect to any request under this
Section 2.2, so long as the market value of all remaining Registrable Securities
at the time of the request exceeds $3,000,000 based on the market price of the
Common Stock, such request shall cover at least $3,000,000 worth of the
Registrable Securities. Upon receipt of a written request for a Short-Form
Demand Registration, the Company will use its reasonable best efforts to (i)
cause the Short-Form Demand Registration Statement to be filed with the
Commission as soon as practicable, but in no event more than 30 days, after
receiving the request and (ii) effect the registration under the Securities Act.
A registration requested pursuant to this Section 2.2 is referred to herein as a
“Short-Form Demand Registration.”
2.3    Shelf Registration.
(a)    At any time after the Company is eligible to use Form S-3 or similar
short-form registration statement and within the three (3) year period following
the expiration of the Lock-up Period, the Stockholder shall be entitled to
request that the Company file a shelf registration statement on Form S-3
(provided that in the event the Company is a well-known seasoned issuer as
defined by Securities Act Rule 405 at the time of the filing of such
registration, such registration will be an automatic shelf registration
statement), to register the resale of all or part of the Stockholder’s
Registrable Securities that are no longer subject to the lock-up restrictions
under Section 8.1 of the Stock Purchase Agreement with respect to such Lock-Up
Period, pursuant to Securities Act Rule 415 (including the prospectus,
amendments and supplements to the shelf registration statement or prospectus,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed incorporated by reference, if any,
in such shelf registration statement) (the “Shelf Registration Statement” and,
together with the Long-Form Demand Registration Statement and the Short-Form
Demand Registration Statement, the “Demand Registration Statements”). A
registration requested pursuant to this Section 2.3(a), including a shelf
takedown from a Shelf Registration Statement, is referred to herein as a “Shelf
Demand Registration” (and, together with the Long-Form Demand Registration and
the Short-Form Demand Registration, the “Demand Registrations”).
(b)    The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to (i) be filed with the Commission as soon as
practicable, but in no event more than [***], after receiving the Shelf Demand
Registration request and (ii) become or be declared effective by the Commission
as soon as practicable after such filing, and shall use its reasonable best
efforts to keep the Shelf Registration Statement effective, from the date such
Shelf Registration Statement becomes effective until the earlier to occur of (x)
the first date as of which all of the shares of Registrable Securities included
in the Shelf Registration Statement have been sold or (y) three (3) years after
the date of effectiveness.
(c)    All Stockholders shall be limited to an aggregate total of [***] Demand
Registrations; provided (i) such Stockholders shall be limited to one (1)
Long-Form Demand Registration, (ii) the number of shelf takedowns that are not
Underwritten Offerings shall not be limited, and (iii) subject to Section 2.7,
each Demand Registration shall be an Underwritten Offering if the Stockholder so
advises the Company as a part of its request to file a Demand Registration
Statement.
2.4    Payment of Expenses for Demand Registrations. The Company will pay all
Registration Expenses (as defined in Section 6.1 below) for the Demand
Registrations permitted under Section 2.1, Section 2.2 and Section 2.3. Other
than as provided by Section 2.4 and Section 6.1, a registration will not count
as a Demand Registration until the registration statement has become effective
and, with respect to an underwritten shelf takedown, the prospectus supplement
for such offer has been filed with the Commission; provided, however that if the
Stockholder fails to reimburse the Company for reasonable and documented
Registration Expenses with respect
4

--------------------------------------------------------------------------------



to a withdrawn Demand Registration in accordance with Section 6.1, the
Stockholder shall forfeit such withdrawn Demand Registration.
2.5    Priority. In the case of an Underwritten Offering, if the managing
underwriters with respect to a Demand Registration advise the Company in writing
that, in their opinion, the inclusion of the number of Registrable Securities
and other securities to be included in such underwritten offering creates a
substantial risk that the price per share will be reduced, the number of
securities that in the opinion of such underwriters can be sold without creating
such risks shall be allocated to the Stockholder on a pari passu basis with (i)
each “Holder” (each, an “IRA Holder”) as such term is defined under the Amended
and Restated Investors’ Rights Agreement, dated as of Aril 17, 2015, by and
among the Company and other investors party thereto (the “Investors’ Rights
Agreement”), if such Investors’ Rights Agreement is in force and effect at such
time and (ii) each other holder of other securities having registration rights,
on a pro rata basis based on the total number of Registrable Securities held by
the Stockholder hereunder, the total number of “Registrable Securities” (as
defined in the Investors’ Rights Agreement) (the “IRA Registrable Securities”)
held by such IRA Holder, and the total number of other securities held by such
other holders having registration rights. Notwithstanding the foregoing, in no
event will a Demand Registration pursuant to Section 2.1, Section 2.2 or Section
2.3 count as a Demand Registration for purposes of Section 2.3(c) unless (i) all
Registrable Securities requested to be registered in such Demand Registration by
the Stockholder are, in fact, registered in such registration if the offering is
not underwritten, or (ii) at least fifty percent (50%) of all Registrable
Securities requested to be registered in such Demand Registration by the
Stockholder are, in fact, registered in such registration if the offering is
underwritten.
2.6    Restrictions.
(a)    The Company will not be obligated to effect any Demand Registration
within one hundred eighty (180) days after the effective date of (i) a previous
Demand Registration Statement; or (ii) a previous Piggyback Registration
Statement under which the Stockholder requesting the Demand Registration had
piggyback rights pursuant to Section 3.1 below wherein the Stockholder was
permitted to register and sold at least 50% of the Registrable Securities
included in such Piggyback Registration Statement.
(b)    The Company may postpone the filing of a Demand Registration Statement
for a reasonable “blackout period” not in excess of [***] days (and the time
periods with respect to filing or effectiveness thereof shall be tolled
correspondingly), if (i) the Board determines that such registration or offering
could materially interfere with a bona fide business, financing or business
combination transaction of the Company or is reasonably likely to require
premature disclosure of material non-public information, which premature
disclosure could materially and adversely affect the Company, (ii) such
registration would require the Company to recast its historical financial
statements or prepare pro forma financial statements, acquired business
financial statements or other information, with which requirement the Company is
reasonably unable to comply, or (iii) render the Company unable to comply with
requirements under the Securities Act or the Exchange Act.
(c)    Such blackout period will end upon the earlier to occur of, (i) in the
case of a bona fide business, financing or business combination transaction, or
rendering the Company unable to comply with requirements under the Securities
Act or the Exchange Act, a date not later than [***] days from the date such
deferral commenced, (ii) in the case of disclosure of non-public information,
the earlier to occur of (x) the filing by the Company of its next succeeding
Form 10-K or Form 10-Q, or (y) the date upon which such information is otherwise
disclosed, (iii) in the case of the recasting of historical financial
statements, the date upon which such financial statements are filed by the
Company with the Commission; provided, however, the Company shall use its
reasonable best efforts to file such statements as promptly as practicable, and
(iv) in the case of preparation of pro forma or acquired business financial
statements, a date not later than seventy-five (75) days after the date of such
acquisition. In no event shall there be more than [***] blackout period during
any rolling period of three hundred sixty-five (365) days.
5

--------------------------------------------------------------------------------



2.7    Selection of Underwriters. In connection with any underwritten Demand
Registration, the Stockholder shall have the right to (i) determine the plan of
distribution and (ii) select the investment banker or bankers and managers to
administer the offering, including the lead managing underwriter; provided that
the selection of such investment banker or bankers and managers shall be subject
to the approval of the Company, which approval shall not be unreasonably
withheld or delayed.
2.8    Additional Rights. The Company represents that, upon the Closing, it will
have no obligation to any Person (other than the Stockholder) to register any of
its securities (except as provided under the Investors’ Rights Agreement), and
agrees that it shall not enter into any agreement with any holder or prospective
holder of any securities of the Company that would allow such holder or
prospective holder to include such securities in any registration unless, under
the terms of such agreement, such holder or prospective holder may (i) in the
case of a demand registration, only include such securities in such demand
registration on a pari passu basis with the Stockholder and (ii) in the case of
a piggyback registration (either primary or secondary), only include such
securities in such piggyback registration on a pari passu basis with the
Stockholder.
3.    Piggyback Registrations.
3.1    Right to Piggyback. For a period of three (3) years following the
expiration of the Lock-Up Period, whenever the Company proposes to register the
issuance or sale of any of its Common Stock under the Securities Act for its own
account or otherwise, and the registration form to be used may be used for the
registration of the resale of Registrable Securities (each, a “Piggyback
Registration”) (except for the registrations on Form S-8 or Form S-4 or any
successor form thereto) (a “Piggyback Registration Statement”), the Company will
give written notice, at least fifteen (15) days prior to the proposed filing of
such registration statement, to the Stockholder of its intention to effect such
a registration and will use reasonable best efforts to include in such
registration all Registrable Securities that are no longer subject to the
lock-up restrictions under Section 8.1 of the Stock Purchase Agreement (in
accordance with the priorities set forth in Sections 3.2 and 3.3 below) with
respect to which the Company has received written requests for inclusion, which
request shall specify the number of such Registrable Securities desired to be
registered and be delivered within fifteen (15) days after the delivery of the
Company’s notice. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration Statement at any time in its sole
discretion.
3.2    Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary offering on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
Registrable Securities requested to be included in the registration creates a
substantial risk that the price per share of the primary securities will be
reduced or that the amount of the primary securities intended to be included on
behalf of the Company will be reduced, then the managing underwriter and the
Company may exclude securities (including Registrable Securities) from the
registration and the underwriting, and the number of securities that may be
included in such registration and underwriting shall include: (i) first, any
securities that the Company proposes to sell, and (ii) second, pari passu among
the Stockholder, the IRA Holders (if the Investors’ Rights Agreement is in force
and effect at such time), and other securities, if any, requested to be included
in such registration by the holders thereof, on a pro rata basis based on the
total number of Registrable Securities held by the Stockholder hereunder, the
total number of IRA Registrable Securities held by such IRA Holders (if the
Investors’ Rights Agreement is in force and effect at such time), and the total
number of any other securities held by other holders having registration rights.
3.3    Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary offering on behalf of holders of the Company’s securities
and the managing underwriters advise the Company in writing that in their
opinion the number of securities requested to be included in the registration
creates a substantial risk that the price per share of securities offered
thereby will be reduced, the Company will include in such registration IRA
Registrable Securities requested to be included therein by the IRA Holders (if
the Investors’ Rights Agreement is in force and effect at such time), the
Registrable Securities requested to be included therein by
6

--------------------------------------------------------------------------------



the Stockholder and any other securities, if any, requested to be included in
such registration by other holders having registration rights on a pro rata
basis based on the total number of Registrable Securities held by the
Stockholder hereunder, the total number of IRA Registrable Securities held by
such IRA Holder (if the Investors’ Rights Agreement is in force and effect at
such time), and the total number of other securities held by other holders
having registration rights.
3.4    Selection of Underwriters. In connection with any underwritten Piggyback
Registration initiated by the Company, the Company shall have the right to (i)
determine the plan of distribution and (ii) select the investment banker or
bankers and managers to administer the offering, including the lead managing
underwriter.
3.5    Payment of Expenses for Piggyback Registrations. The Company will pay all
Registration Expenses (as defined in Section 6.1 below) for the Piggyback
Registrations under this Section 3.
4.    Additional Agreements.
4.1    Holders’ Agreements. To the extent not inconsistent with applicable law,
the Stockholder agrees that upon request of the Company or the underwriters
managing any Underwritten Offering of the Company’s securities, it will (i) not
offer, sell, contract to sell, loan, grant any option to purchase, make any
short sale or otherwise dispose of, hedge or transfer any of the economic
interest in (or offer, agree or commit to do any of the foregoing) any shares of
Common Stock, or any options or warrants to purchase any shares of Common Stock,
or any securities convertible into, exchangeable for or that represent the right
to receive shares of Common Stock, whether now owned or hereinafter acquired by
such holder, owned directly (including holding as a custodian) or with respect
to which such holder has beneficial ownership within the rules and regulations
of the Commission (other than those included by such holder in the offering in
question, if any) without the prior written consent of the Company or such
underwriters, as the case may be, for up to fourteen (14) days prior to, and
during the ninety (90) day period following, the effective date of the
registration statement for such Underwritten Offering, and (ii) enter into and
be bound by such form of agreement with respect to the foregoing as the Company
or such managing underwriter may reasonably request; provided that each
executive officer and director of the Company also agrees to substantially
similar restrictions.
4.2    Company’s Agreements. The Company agrees not to effect any public sale or
public distribution of its equity securities, or any securities convertible into
or exchangeable or exercisable for such securities, during the ninety (90) day
period following the effective date of a Demand Registration Statement
registering an Underwritten Offering (except as part of any such underwritten
registration or pursuant to registrations on Form S-8 or Form S-4 or any
successor forms thereto), unless the underwriters managing the Public Offering
otherwise agree.
4.3    No Conflicts. The Company represents and warrants that as of the date
hereof it has obtained all necessary consents, approvals, and/or authorizations
from the IRA Holders under the Investors’ Rights Agreement required to be
obtained by the Company in connection with the authorization, execution and
delivery by the Company of this Agreement and the rights granted hereby.
4.4    Suspension of Resales.
(a)    The Company shall be entitled to suspend the use of the prospectus
forming any part of a Demand Registration Statement or Piggyback Registration
Statement for a reasonable “blackout period” not in excess of ninety (90) days
(provided the time periods with respect to the effectiveness of such
registration statement shall be tolled correspondingly) if (i) the Board
determines that such registration or offering could materially interfere with a
bona fide business, financing or business combination transaction of the Company
or is reasonably likely to require premature disclosure of material non-public
information, which premature disclosure could materially and adversely affect
the Company, (ii) an offering or sale pursuant to such prospectus would
7

--------------------------------------------------------------------------------



require the Company to recast its historical financial statements or prepare pro
forma financial statements, acquired business financial statements or other
information, with which requirement the Company is reasonably unable to comply,
or (iii) render the Company unable to comply with requirements under the
Securities Act or the Exchange Act.
(b)    The blackout period will end upon the earlier to occur of (i) in the case
of a bona fide business, financing or business combination transaction, or
rendering the Company unable to comply with requirements under the Securities
Act or the Exchange Act, a date not later than ninety (90) days from the date
such deferral commenced, (ii) in the case of disclosure of non-public
information, the earlier to occur of (x) the filing by the Company of its next
succeeding Form 10-K or Form 10-Q, or (y) the date upon which such information
is otherwise disclosed, (iii) in the case of the recasting of historical
financial statements, the date upon which such financial statements are filed by
the Company with the Commission, provided however, the Company shall use its
reasonable best efforts to file such statements as promptly as practicable and
(iv) in the case of preparation of pro forma or acquired business financial
statements, a date not later than seventy-five (75) days after the date of such
acquisition. In no event shall there be more than one (1) blackout periods
during any rolling period of three hundred sixty-five (365) days.
(c)    Upon its receipt of a written certification from the Company notifying
the Stockholder of such suspension, the Stockholder will immediately discontinue
the sale of any Registrable Securities pursuant to such registration statement
or otherwise until the Stockholder has received copies of the supplemented or
amended prospectus or until such the Stockholder is advised in writing that the
use of the prospectus forming a part of such registration statement may be
resumed and has received copies of any additional or supplemental filings that
are incorporated by reference in such prospectus.
5.    Registration Procedures.
5.1    Company Obligations. Whenever the Company is required to file a
registration statement under this Agreement or to use its reasonable best
efforts to effect the registration of Registrable Securities, or whenever the
Stockholder has requested that the resale of any Registrable Securities be
registered in accordance with this Agreement, the Company shall, as
expeditiously as reasonably practicable:
(a)    prepare and, as soon as practicable after the end of the period within
which requests for registration may be given to the Company, file with the
Commission a registration statement with respect to the resale of such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that within a reasonable
time under the circumstances before filing a registration statement or
prospectus, or any amendments or supplements thereto, the Company will furnish
copies of all such documents proposed to be filed to one counsel designated by
the Stockholder covered by such registration statement, provide such counsel
reasonable time under the circumstances to comment on any information pertaining
to the holders of Registrable Securities covered by such registration statement
contained therein, and use good-faith efforts to incorporate any comments
provided by such counsel);
(b)    except as otherwise provided in this Agreement (including Section 2.3(b)
hereof), prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus(es) used in connection therewith
as may be necessary to keep such registration statement effective for a period
of not less than the earlier of (i) with respect to a Long Form Demand
Registration Statement, one hundred eighty (180) days, and with respect to a
Short Form Demand Registration Statement, two (2) years, and (ii) the date that
all of the securities covered by the registration statement have been sold, and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;
8

--------------------------------------------------------------------------------



(c)    in connection with any filing of any registration statement or prospectus
or amendment or supplement thereto, cause such document (i) to comply in all
material respects with the requirements of the Securities Act and the rules and
regulations of the Commission thereunder and (ii) to not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(d)    promptly furnish to the Stockholder and underwriter of Registrable
Securities, without charge, such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus(es) included in
such registration statement (including each preliminary prospectus and summary
prospectus) and such other documents as the Stockholder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Stockholder;
(e)    use its commercially reasonable efforts to register or qualify such
Registrable Securities under such securities or blue sky laws of such
jurisdictions as the Stockholder or underwriter reasonably request, keep each
such registration or qualification effective during the period the associated
registration statement is required to be kept effective, and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the Stockholder or underwriter to consummate the disposition in such
jurisdictions of such Registrable Securities (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (ii)
consent to general service of process in any such jurisdiction, or (iii) subject
itself or any of its Affiliates to taxation in any such jurisdiction in which it
is not subject to taxation);
(f)    promptly notify the Stockholder and underwriter of such Registrable
Securities and confirm in writing, when a registration statement has become
effective and when any post-effective amendments and supplements thereto become
effective;
(g)    promptly notify the Stockholder and underwriter of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of any event as a result
of which the prospectus included in such registration statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading, and, subject to Section 4.3, prepare and
deliver a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain any untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading;
(h)    use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which the same or similar
securities issued by the Company are then listed or if no such securities are
then listed, on a national securities exchange selected by the Company;
(i)    provide a transfer agent, registrar and CUSIP number for all such
Registrable Securities not later than the effective date of such registration
statement;
(j)    enter into such customary agreements (including underwriting agreements
in customary form) and take all such other customary actions as the holders of
the securities being sold or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities;
(k)    use commercially reasonable efforts to cooperate with the Stockholder and
the underwriter or managing underwriter, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations (consistent with the provisions of the
governing documents thereof) and
9

--------------------------------------------------------------------------------



registered in such names as the Stockholder or the underwriter or managing
underwriter, if any, may reasonably request at least three (3) Business Days
prior to any sale of Registrable Securities;
(l)    subject to confidentiality agreements in form and substance reasonably
acceptable to the Company, make available for inspection, at such place and in
such manner as determined by the Company in its sole discretion, by the
Stockholder, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney, accountant or other agent retained by
the Stockholder or underwriter, financial and other records, pertinent corporate
documents and properties of the Company reasonably requested by such
Stockholder, underwriter, attorney, accountant or agent in connection with such
registration statement, and cause the Company’s officers, directors, employees
and independent accountants to supply all information reasonably requested by
such Stockholder, underwriter, attorney, accountant or agent in connection with
such registration statement; provided, however, that any records, information or
documents that are furnished by the Company and that are non-public shall be
used only in connection with such registration;
(m)    advise the Stockholder and underwriter of such Registrable Securities,
promptly after it shall receive notice or obtain knowledge thereof, of the
issuance of any stop order by the Commission suspending the effectiveness of
such registration statement or the initiation or threatening of any proceeding
for such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;
(n)    make available to its security holders, as soon as reasonably
practicable, an earnings statement (which need not be audited) covering at least
twelve (12) months which shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
(o)    cooperate and assist in any filing required to be made with the Financial
Industry Regulatory Authority (FINRA);
(p)    obtain for delivery to any underwriter of Registrable Securities an
opinion or opinions of counsel for the Company in customary form;
(q)    at the request of the Stockholder in connection with an Underwritten
Offering, furnish on the date or dates provided for in the underwriting
agreement a letter or letters from the independent certified public accountants
of the Company addressed to the underwriters and the Stockholder, covering such
matters as such accountants, underwriters and Stockholder may reasonably agree
upon, in which letter(s) such accountants shall state, without limiting the
generality of the foregoing, that they are an independent registered public
accounting firm within the meaning of the Securities Act and that in their
opinion the financial statements and other financial data of the Company
included in the registration statement, the prospectus(es), or any amendment or
supplement thereto, comply in all material respects with the applicable
accounting requirements of the Securities Act; and
(r)    with respect to underwritten Demand Registrations, make senior executives
of the Company reasonably available to assist the underwriters with respect to,
and participate in, the so-called “road show” in connection with the marketing
efforts for, and the distribution and sale of, Registrable Securities pursuant
to a registration statement; provided such road shows are reasonably requested
by the managing underwriter and are customary for underwritten offerings that
are comparable to such underwritten Demand Registration in size and the type of
securities offered.
6.    Registration Expenses.
6.1    The Company’s Expenses. Other than as provided by Section 2.4, the
Company will pay all reasonable expenses incident to the Company’s performance
of or compliance with this Agreement, including: all
10

--------------------------------------------------------------------------------



registration and filing fees; fees and expenses of compliance with securities or
blue sky laws; fees and expenses associated with listing the Registrable
Securities on any securities exchange or market; fees and expenses incurred in
connection with FINRA and rating agencies; costs and expenses related to analyst
and investor presentations and “roadshows”; printing expenses; messenger and
delivery expenses; and fees and disbursements of counsel for the Company; fees
and disbursements of the Company’s registered public accounting firm (including
with respect to “comfort letters”); all reasonable fees and disbursements of one
counsel for the Stockholder in connection with the registration; reasonable fees
and disbursements of all other Persons retained by the Company; and any other
fees and disbursements customarily paid by issuers of securities (all such
expenses being herein called “Registration Expenses”); provided, however, that,
as between the Company and the Stockholder, underwriting discounts, commissions,
transfer taxes and underwriter fees and disbursements (in connection with an
underwritten Demand Registration) relating to the Registrable Securities will be
borne by the Stockholder. In addition, the Company will pay its internal
expenses (including, but not limited to, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance
obtained by the Company and the expenses and fees for listing the securities to
be registered on each securities exchange. Notwithstanding the foregoing, if a
request for Demand Registration for which the Company is obligated to pay all
Registration Expenses pursuant to Section 2.4 and this Section 6.1 is
subsequently withdrawn at the request of the Stockholder, the Stockholder shall
forfeit such Demand Registration unless the Stockholder pays (or reimburses the
Company) for all reasonable and documented Registration Expenses with respect to
such withdrawn Demand Registration; provided that if, at the time of such
withdrawal, the Stockholder shall have learned of a material adverse change in
the condition, business, or prospects of the Company from that known to the
Stockholder at the time of its request and has withdrawn the request with
reasonable promptness after learning of such information, then the Stockholder
shall not be required to pay any of such expenses and shall not forfeit their
right to such Demand Registration.
6.2    The Stockholder’s Expenses. To the extent that any expenses incident to
any registration are not required to be paid by the Company, the Stockholder
will pay all such expenses which are clearly and solely attributable to the
registration of the Registrable Securities so included in such registration.
7.    Obligations of the Stockholder.
(a)    The Stockholder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
the Stockholder of the information the Company requires from the Stockholder.
The Stockholder shall provide such information to the Company at least two (2)
Business Days prior to the first anticipated filing date of such Registration
Statement.
(b)    The Stockholder, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder.
(c)    The Stockholder agrees that, upon receipt of any notice from the Company
of either (i) the commencement of a postponement or delay under Section 2.6 or
(ii) the occurrence of an event pursuant to Section 4.3 hereof, the Stockholder
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Stockholder is advised by the Company that such dispositions may resume.
11

--------------------------------------------------------------------------------



(d)    The Stockholder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.
8.    Indemnification.
8.1    By the Company. To the extent permitted by applicable Law, the Company
shall indemnify, to the fullest extent permitted by law, the Stockholder and, as
applicable, each of its members, directors, managers, stockholders, partners,
officers and employees, and each Person who controls such holder (within the
meaning of the Securities Act), against all losses, claims, damages, liabilities
and expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) or actions or proceedings in respect thereof (whether or not such
indemnified Person is party thereto) arising out of or based upon (a) any untrue
or alleged untrue statement of material fact contained in any registration
statement, prospectus or preliminary prospectus, or any amendment thereof or
supplement thereto (including, in each case, all documents incorporated therein
by reference), (b) any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (c) any violation or alleged violation by the Company or any of its
subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or
related document or report, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by the
Stockholder expressly for use therein or by the Stockholder’s failure to deliver
a copy of the prospectus or any amendments or supplements thereto after the
Company has furnished the Stockholder with a sufficient number of copies of the
same. In connection with an Underwritten Offering, the Company will indemnify
such underwriters, their officers and directors and each Person who controls
such underwriters (within the meaning of the Securities Act) to the same extent
as provided above with respect to the indemnification of the Stockholder. The
payments required by this Section 8.1 will be made promptly during the course of
the investigation or defense, as and when bills are received or expenses
incurred.
8.2    By Stockholder. In connection with any registration statement in which
the Stockholder is participating, the Stockholder will furnish to the Company in
writing such information relating to such holder as requested by the Company and
is reasonably necessary for use in connection with any such registration
statement, prospectus or prospectus supplement and, to the fullest extent
permitted by law, will indemnify the Company, its subsidiaries, and, as
applicable, each of their directors, employees and officers and each Person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including, but not limited
to, reasonable attorneys’ fees and expenses) resulting from any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus, or any amendment thereof or
supplement thereto (including, in each case, all documents incorporated therein
by reference), or any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but only to the extent that such untrue statement or omission is contained in or
omitted from any information furnished in writing by such holder for the
acknowledged purpose of inclusion in such registration statement, prospectus or
preliminary prospectus; provided, however, the liability of the Stockholder will
be in proportion to and limited to the net amount that it received from the sale
of Registrable Securities pursuant to such registration statement, unless such
loss, claim, damage, liability or expense resulted from Stockholder’s fraudulent
conduct or willful misconduct.
8.3    Procedure. Each party entitled to indemnification under this Section 8
(the “Indemnified Party”) shall give written notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has received written notice of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that the counsel
for the Indemnifying Party who is to conduct the defense of such claim or
litigation is reasonably satisfactory to the Indemnified Party (whose approval
shall not be unreasonably withheld or delayed). The Indemnified Party may
participate in such defense at such Indemnified Party’s expense; provided,
12

--------------------------------------------------------------------------------



however, that the Indemnifying Party shall bear the expense of such defense of
the Indemnified Party if (i) the Indemnifying Party has agreed in writing to pay
such expenses, (ii) the Indemnifying Party shall have failed to assume the
defense of such claim or to employ counsel reasonably satisfactory to the
Indemnified Party, or (iii) in the reasonable judgment of the Indemnified Party,
based upon the written advice of such Indemnified Party’s counsel,
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest; provided, however, that in no event
shall the Indemnifying Party be liable for the fees and expenses of more than
one counsel (excluding one local counsel per jurisdiction as necessary) for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same event,
allegations or circumstances. The Indemnified Party shall not make any
settlement without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed. The failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 8 except and only to
the extent that such failure to give notice shall materially prejudice the
Indemnifying Party in the defense of any such claim or any such litigation. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement (x) that does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation in form and substance reasonably satisfactory to such Indemnified
Party or (y) that includes an admission of fault, culpability or a failure to
act, by or on behalf of any Indemnified Party, or requires forms of relief other
than the payment of monetary damages by the Indemnifying Party.
8.4    Survival. The indemnification (and contribution provisions in Section 9
below) provided for under this Agreement will remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Party or
any officer, director or controlling Person of such Indemnified Party and will
survive the transfer of securities.
9.    Contribution.
9.1    Contribution. If the indemnification provided for in Section 8 from the
Indemnifying Party is unavailable to or unenforceable by the Indemnified Party
in respect to any costs, fines, penalties, losses, claims, damages, liabilities
or expenses referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such costs, fines, penalties,
losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and Indemnified Parties, on the other hand, in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the costs,
fines, penalties, losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 8, any legal or other fees or expenses reasonably incurred by such party
in connection with any investigation or proceeding. Notwithstanding this Section
9, an indemnifying Stockholder shall not be required to contribute any amount in
excess of the amount by which (i) the total price at which the Registrable
Securities sold by the Stockholder exceeds (ii) the amount of any damages which
such indemnifying holder has otherwise been required to pay by reason of the
untrue or alleged untrue statement or omission or alleged omission giving rise
to such payments, unless such loss, claim, damage, liability or expense in
respect of which contribution is required resulted from such holder’s fraudulent
conduct.
9.2    Equitable Considerations; Etc. The Company and the Stockholder agree that
it would not be just and equitable if contribution pursuant to this Section 9
were determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to in the
immediately
13

--------------------------------------------------------------------------------



preceding paragraph. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
10.    Compliance With Rule 144 And Rule 144a. For so long as the Company is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, the Company shall use its reasonable best efforts to take such measures and
timely file such information, documents and reports as shall be required by the
Commission as a condition to the availability of Rule 144 or Rule 144A (or any
successor provisions) under the Securities Act.
11.    Participation In Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (i) agrees
to sell its securities on the basis provided in any underwriting arrangements
approved by such Person or Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, custody agreements, lock-up agreements, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
12.    Miscellaneous.
12.1    Amendments and Waivers. Any amendment, modification, supplement or
restatement of this Agreement must be effected by written agreement of the
Company and the Stockholder. No waiver by any party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.
12.2    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each party, including
subsequent holders of Registrable Securities acquired in accordance with the
Stock Purchase Agreement; provided, however, that (i) the Company may not assign
this Agreement (in whole or in part) without the prior written consent of the
Stockholder, and (ii) any transferee of the Investor shall execute and deliver
to the Company a counterpart to this Agreement whereby it agrees to be bound by
the terms of the Agreement as a Stockholder. Any assignment entered into without
the requisite prior written consent shall be null and void.
12.3    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of and
shall not be utilized in interpreting this Agreement.
12.4    Notices. Any notice or communication required or permitted to be given
by this Agreement will be in writing and in English and will be: (a) delivered
by hand or by overnight courier with tracking capabilities; or (b) mailed
postage prepaid by first class, registered, or certified mail, in each case,
addressed as set forth below unless changed by notice so given. This Section
12.4 is not intended to govern the day-to-day business communications necessary
between the parties in performing their obligations under the terms of this
Agreement, for which electronic mail shall suffice.
If to the Company:
Jounce Therapeutics, Inc.
780 Memorial Drive
Cambridge, MA 02139
Attention: Chief Executive Officer
with a copy to:
14

--------------------------------------------------------------------------------



Jounce Therapeutics, Inc.
        780 Memorial Drive
        Cambridge, MA 02139
        Attention: Chief Legal Officer
If to the Investor:
Gilead Sciences, Inc.
        333 Lakeside Drive
        Foster City, CA 94404
Attention: Alliance Management
with copies to:
Gilead Sciences, Inc.
        333 Lakeside Drive
        Foster City, CA 94404
        Attention: General Counsel




Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Attention: G. Allen Hicks
Any such notice will be deemed given on the date received, except any notice
received after 5:00 p.m. (in the time zone of the receiving Party) on a Business
Day or received on a non-Business Day will be deemed to have been received on
the next Business Day. A Party may add, delete, or change the person or address
to which notices should be sent at any time upon written notice delivered to the
other Parties in accordance with this Section 12.4.
12.5    Governing Law; Waiver of Jury Trial.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. Each party
irrevocably submits to the exclusive jurisdiction of (a) the courts of the State
of New York located in New York, NY, and (b) the United States District Court
for the Southern District of New York, for the purposes of any action arising
out of this Agreement. Each party agrees to commence any such action either in
the United States District Court for the Southern District of New York or if
such action may not be brought in such court for jurisdictional reasons, in the
courts of the State of New York located in New York, NY. Each party further
agrees that service of any process, summons, notice or document by the U.S.
registered mail to such party’s respective address set forth in Section 12.4
shall be effective service of process for any Action in New York with respect to
any matters to which it has submitted to jurisdiction in this Section 12.5(a).
Each party irrevocably and unconditionally waives any objection to the laying of
venue of any action arising out of this Agreement in (i) the courts of the State
of New York located in New York, NY, and (ii) the United States District Court
for the Southern District of New York, and hereby and thereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action brought in any such court has been brought in an
inconvenient forum.
(b)    EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
15

--------------------------------------------------------------------------------



PROCEEDING, OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND ENFORCEMENT HEREOF. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED-FOR AGREEMENT
BETWEEN THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT
SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.
12.6    Remedies. Each of the parties hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the non-breaching party
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and that the parties, in
addition to any other remedy to which they may be entitled at law or in equity,
shall be entitled to compel specific performance of this Agreement.
12.7    Further Assurances. Each of the parties hereto will, without additional
consideration, execute and deliver such further instruments and take such other
action as may be reasonably requested by any other party hereto in order to
carry out the purposes and intent of this Agreement.
12.8    No Presumption Against Drafter. Each of the parties hereto has jointly
participated in the negotiation and drafting of this Agreement. In the event
there arises any ambiguity or question or intent or interpretation with respect
to this Agreement, this Agreement shall be construed as if drafted jointly by
all of the parties hereto and no presumptions or burdens of proof shall arise
favoring any party by virtue of the authorship of any of the provisions of this
Agreement.
12.9    Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a Governmental Authority, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances. Upon such determination that any provision of this Agreement (or
any portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance is invalid, illegal or unenforceable, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
12.10    Entire Agreement. This Agreement, together with the other agreements
referred to herein, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede and shall supersede all prior
agreements and understandings (whether written or oral) between the parties, or
any of them, with respect to the subject matter hereof.
12.11    Execution in Counterparts. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such respective counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic image scan
shall be effective as delivery of a manually executed counterpart of this
Agreement.
12.12    No Third Party Beneficiaries. Except as provided in Section 8 and
Section 9, nothing in this Agreement is intended or shall be construed to give
any Person, other than the parties hereto, their successors and permitted
assigns, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.
16

--------------------------------------------------------------------------------



12.13    Aggregation. All shares of Registrable Securities held or acquired by
Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.
Signature pages follow.




17


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.
                    JOUNCE THERAPEUTICS, INC.




                    By: /s/ Richard Murray    
                    Name:     Richard Murray
                    Title:     CEO






                    GILEAD SCIENCES, INC.




                    By: /s/ Andrew Dickinson        
                    Name:     Andrew D. Dickinson
                    Title:     Executive Vice President and Chief Financial
Officer




